  Case 18-20510       Doc 21      Filed 02/20/19 Entered 02/20/19 13:53:17          Desc Main
                                    Document     Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                       )    Chapter 7
                                              )
 RODNEY D. LOGAN,                             )    Case No. 18-20510
                                              )
                       Debtors.               )    Hon. Jacqueline P. Cox
                                              )
                                              )    Hearing: March 14, 2019 at 9:30 a.m.
                                              )

                                    NOTICE OF MOTION

TO: SEE ATTACHED SERVICE LIST

          PLEASE TAKE NOTICE that on Thursday, March 14, 2019, at 9:30 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Jacqueline P. Cox in
Courtroom 680 in United States Bankruptcy Court for the Northern District of Illinois, 219 South
Dearborn Street, Chicago, Illinois, 60604, or before any other judge who may be sitting in his
place and stead, and present the attached Trustee’s Motion to Reopen Case and Authorize U.S.
Trustee to Appoint a Case Trustee, at which time and place you may appear if you so desire.

 Dated: February 20, 2019                         RONALD R. PETERSON, not individually,
                                                  but as the former chapter 7 Trustee for the
                                                  bankruptcy estate of Rodney D. Logan,

                                                  By:          /s/ Ronald R. Peterson__________
                                                                   Ronald R. Peterson
 Ronald R. Peterson (2188473)
 Alexis N. Gabay (6199478)
 JENNER & BLOCK LLP
 353 N. Clark St.
 Chicago, IL 60654
 TEL: 312-222-9350
 FAX: 312-527-0484

 Counsel for the former Chapter 7 Trustee
  Case 18-20510       Doc 21     Filed 02/20/19 Entered 02/20/19 13:53:17             Desc Main
                                   Document     Page 2 of 6


                                CERTIFICATE OF SERVICE

       I, Ronald R. Peterson, an attorney, certify that, on February 20, 2019, I caused a copy of

the above Notice of Motion and the below Trustee’s Motion to Reopen Case and Authorize

U.S. Trustee to Appoint a Case Trustee to be served upon the parties on the below service list

via the Court’s ECF system or first-class U.S. mail, postage prepaid, as indicated.



                                                              /s/ Ronald R. Peterson
                                                                  Ronald R. Peterson
 Case 18-20510      Doc 21     Filed 02/20/19 Entered 02/20/19 13:53:17        Desc Main
                                 Document     Page 3 of 6


                                        SERVICE LIST
                                          18-20510


VIA ECF NOTIFICATION:

     Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
     Ronald R Peterson rpeterson@jenner.com,
      rpeterson@ecf.epiqsystems.com;docketing@jenner.com
     David M Siegel davidsiegelbk@gmail.com,
      author@proofofpayments.com;R41057@notify.bestcase.com;
      johnellmannlaw@gmail.com



VIA U.S. MAIL:

Ally Financial                                Ally Financial
PO Box 130424                                 PO Box 380901
Roseville, MN 55113-0004                      Bloomington, MN 55438-0901

Capital One Bank USA NA                       Comcast
10700 Capital One Way                         Bankruptcy Department
Richmond, VA 23060-9243                       11621 E. Marginal Way 5
                                              Tukwila, WA 98168-1965

Comcast                                       Discover Financial SVCS LLC
c/o Diversified Consultants                   PO Box 15316
PO Box 551268                                 Wilmington, DE 19850-5316
Jacksonville, FL 32255-1268

First Tech Federal Credit Union               Illinois Department Of Revenue
Attn: Bankruptcy Department                   Bankruptcy Department
PO Box 2100                                   PO Box 64338
Beaverton, OR 97075-210                       Chicago, IL 60664-0338

Patrick S. Layng                              Rodney D. Logan
Office of the U.S. Trustee, Region 11         727 Austin St., Apt. 2N
219 S Dearborn St                             Evanston, IL 60202-3420
Room 873
Chicago, IL 60604-2027

David M Siegel                                Wells Fargo Card Service
David M. Siegel & Associates                  PO Box 14517
790 Chaddick Drive                            Des Moines, IA 50306-3517
Wheeling, IL 60090-6005
  Case 18-20510         Doc 21       Filed 02/20/19 Entered 02/20/19 13:53:17           Desc Main
                                       Document     Page 4 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                           )   Chapter 7
                                                  )
 RODNEY D. LOGAN,                                 )   Case No. 18-20510
                                                  )
                          Debtors.                )   Hon. Jacqueline P. Cox
                                                  )
                                                  )   Hearing: March 14, 2019 at 9:30 a.m.
                                                  )

                TRUSTEE’S MOTION TO REOPEN CASE AND AUTHORIZE

                         U.S. TRUSTEE TO APPOINT CASE TRUSTEE

          Ronald R. Peterson, not individually, but as the former chapter 7 trustee (the “Trustee”) for

the bankruptcy estate (the “Estate”) of Rodney D. Logan (the “Debtor”), hereby files this Motion

to Reopen Case Pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy

Procedure (the “Motion”), and respectfully states as follows:

                                              Jurisdiction

          1.     This Court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) in which this Court may constitutionally enter a final order.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.     The Trustee brings this Motion pursuant to §§ 350(b) and 727(d) of title 11 of the

United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) and Rule 5010 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                             Background

          3.     On July 23, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 7 of the Bankruptcy Code. Thereafter, Ronald R. Peterson was appointed

Trustee.
  Case 18-20510       Doc 21     Filed 02/20/19 Entered 02/20/19 13:53:17           Desc Main
                                   Document     Page 5 of 6


       4.      On October 22, 2018, the court entered an order of discharge, Docket No. 15.

       5.      On October 11, 2018, real property belonging to the debtor’s deceased father,

Theodore Logan, was sold for $120,000.00. The debtor’s attorney filed a motion with the court

seeking permission to sell the real estate and send the balance of the post-closing proceeds of the

transaction to the Trustee, Docket No. 16. An order approving that motion was entered by the

court on November 14, 2018, Docket No. 19.

       6.       The title company issued the check on February 15, 2019 and it was received by

the Trustee on February 18, 2019. The Trustee now brings this Motion to reopen the estate, deposit

the check and complete distributions to the creditors in this case.

                                         Requested Relief

       7.      By this Motion, the Trustee seeks an Order of this Court reopening this bankruptcy

case pursuant to § 350(b) of the Bankruptcy Code and Bankruptcy Rule 5010.

       8.      The Trustee requests that the Debtor’s bankruptcy case be reopened to permit a

duly-appointed case trustee to administer it accordingly.




                                                 2
Case 18-20510       Doc 21     Filed 02/20/19 Entered 02/20/19 13:53:17           Desc Main
                                 Document     Page 6 of 6




      WHEREFORE, the Trustee respectfully requests that this Court enter an order:

      A.     Reopening the above-captioned bankruptcy case so that a duly-appointed case

             trustee may administer the estate;

      B.     Authorizing the U.S. Trustee to appoint a case trustee in the reopened case; and

      C.     Granting such other or further relief as this Court may deem equitable and just.


Dated: February 20, 2019                          RONALD R. PETERSON, not individually,
                                                  but as the former chapter 7 Trustee for the
                                                  bankruptcy estate of Rodney D. Logan,

                                                  By:       /s/ Ronald R. Peterson__________
                                                                Ronald R. Peterson
Ronald R. Peterson (2188473)
Alexis N. Gabay (6199478)
JENNER & BLOCK LLP
353 N. Clark St.
Chicago, IL 60654
TEL: 312-923-2981
FAX: 312-527-0484

Counsel for the former Chapter 7 Trustee




                                              3
